Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 21 are objected to because of the following issues:
In claim 1, the last paragraph, the limitation of “wherein a top surface of the second APT region is higher than a top surface of the barrier layer,” has antecedent basis issues because the claim previously recites “a top of the barrier layer,” in lines 5-6 of the claim.  Claims 2-9 and 21 depend from claim 1, and thus, are also objected to for the same issues.
The following amendments are suggested by the examiner in order to overcome the objection:
In paragraph 4 of claim 1, the limitation of “the width gradually tapers from a bottom surface of the barrier layer to a top surface of the barrier layer” should be amended to the following: -- the width gradually tapers from a bottom surface of the barrier layer to a top surface of the barrier layer--.
In paragraph 5 of claim 1, the limitation of “wherein a top surface of the second APT region is higher than a top surface of the barrier layer” should be amended to the following: --wherein a top surface of the second APT region is higher than the top surface of the barrier layer--.

Allowable Subject Matter
Claims 10-18 and 20 are allowed.

Regarding claims 10-17, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 10, including: wherein the curved top surface of the barrier layer is lower than a top surface of the second APT region.
Regarding claims 18 and 20, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 18, including: wherein the first APT region is below a top surface of the isolation structure, and a portion of the second APT region is higher than the top surface of the isolation structure.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABUL KALAM/Primary Examiner, Art Unit 2829